JUDGMENT
This cause coming on to be heard before their Honors A. M. Noble and Molioo on .the 30th day of January, 1919, and it appearing to the Court that the subject matter of this action, to-wit; the land “LEUSI” was by a former judgment of the High Court of American Samoa, on the 9th day of January, 1908, in a certain action entitled Alapa & Nuutofia v. Uo-Sopoaga, 1 A.S.R. 154 (1907), ordered and adjudged to be the property of the defendant Uo-Sopoaga, in trust, however, for the use and benefit of his wife Yea and her children.
It is therefore ordered, considered and adjudged that the plaintiff take a non-suit.
It is further ordered, considered and adjudged that the costs of this action, to-wit; $10.00 be taxed against the plaintiff in this action.